Citation Nr: 0836611	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to a service-connected 
bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

It appears that the veteran was denied service connection for 
a back disorder due to an alleged in-service injury in April 
1980.  The decision became final under 38 U.S.C.A. § 7104.  
In September 2004, the veteran sought to reopen his claim of 
a back disorder and claimed it as secondary to his service-
connected bilateral knee disability.  Because service 
connection was not previously denied for his secondary 
service connection claim, and at that time, the veteran was 
not service-connected for a bilateral knee disability, the 
claim on appeal will be considered de novo.  Boggs v. Peake, 
520 F.3d 1330 (2008), see also Ephraim v. Brown, 82 F.3d. 
399, 402 (Fed. Cir. 1996).


FINDING OF FACT

The veteran's current lumbar spine disorder is causally or 
etiologically related to his service-connected bilateral knee 
disability.  


CONCLUSION OF LAW

A lumbar spine disorder is proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5103, 5103A. 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran seeks service connection for a lumbar spine 
disorder as secondary to his service-connected bilateral knee 
disability.  The veteran does not contend that his current 
back disorder is directly related to service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §  3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

It is important to note that is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The veteran's service medical records (SMRs), including his 
enlistment and separation examinations, are devoid of any 
reference to a back disorder or complaints of back pain or 
injury.

Medical records following service reflect consistent 
treatment for low back pain.  He was also noted to have 
degenerative joint disease of the spine.  

In an August 2004 private orthopedic treatment record, the 
veteran sought treatment complaining of back pain.  He was 
objectively noted to have spasming in the paravertebral 
musculature of the lumbar spine, but was neurovascularly 
intact.  Referenced was the work up by another doctor noting 
that the back stress most likely came from the problems the 
veteran had with his knees and abnormal gait due to his knee 
condition.  The orthopedist opined that it was "indeed very 
possible with a high degree of medical probability" that his 
"degeneration of his lumbar spine [was] most likely due to 
stress problems that came from an abnormal gait due to his 
knee problems."  

In January 2005, the veteran underwent a VA examination.  
Following the physical examination, the examiner diagnosed 
the veteran as having lumbar degenerative disc disease 
without significant radiculopathy, and moderate mechanical 
low back pain secondary to the lumbar degenerative disc 
disease.  Noted also was the veteran's significant antalgic 
gait and bilateral osteoarthritis.  The examiner opined that 
the veteran's lumbar degenerative disc disease was a "stand-
alone entity, independent of his service-connected bilateral 
knee condition and is more likely than not secondary to a 
normal aging process."  He found that the veteran's back 
condition was not caused or worsened by his bilateral knee 
disability.  

In a May 2005 letter, another of the veteran's private 
treating physicians indicated that he had treated the veteran 
for over 10 years.  He opined that the veteran's low back 
pain was severe and it could be related to his aging, "but 
it should be noted that the severity of the condition is from 
the aggravation of the knee conditions he is also plagued 
with."  Additionally, he stated that although the veteran's 
back disorder is age related, the bilateral knee disability 
has aggravated the back disorder "to a considerable extent 
of severity."  

In October 2005, that same physician indicated that he 
reviewed the veteran's SMRs and still finds that the 
veteran's bilateral knee condition has aggravated the 
veteran's back disorder and back pain.  

As noted above, the veteran is currently diagnosed as having 
a lumbar spine disorder.  There are four medical opinions of 
record, three of which link the veteran's current back 
disorder to his service-connected bilateral knee disability, 
and one opinion finding no link between the two.  The Board 
finds that the differing medical opinions as to the link 
between veteran's current lumbar spine disorder and his 
service-connected bilateral knee disability create at least a 
reasonable doubt as to the etiology of the veteran's back 
disorder, and more specifically, its relationship to his 
service connected bilateral knee disabilities.  Accordingly, 
resolving all reasonable doubt in the veteran's favor, the 
Board concludes that there is a basis to grant service 
connection and that service connection for the veteran's 
currently diagnosed back disorder is warranted.  


ORDER

Service connection for a lumbar spine disorder is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


